 Case: 2:20-cv-06133-EAS-EPD Doc #: 10 Filed: 03/10/21 Page: 1 of 3 PAGEID #: 94




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DANIEL R. SCHOTTENSTEIN,

               Plaintiff,

                                              Case No. 2:20-cv-6133
       v.                                     Judge Edmund A. Sargus, Jr.
                                              Magistrate Judge Elizabeth P. Deavers

CITY OF BEXLEY, et al.,

               Defendants.

                            REPORT AND RECOMMENDATION

        Plaintiff filed his Complaint on December 1, 2020, but failed to pay the requisite

$402.00 filing fee, instead filing an application for leave to proceed without prepayment of fees.

(ECF No. 1.) On December 3, 2020, and on December 22, 2020, the Court issued Deficiency

Orders directing Plaintiff re-submit his application to proceed in forma pauperis with appropriate

redactions. (ECF Nos. 2, 5.) On December 30, 2020, Plaintiff filed a supplemental application

for leave to proceed without prepayment of fees, which included appropriate redactions. (ECF

No. 6.) On January 5, 2021, the Undersigned issued a Report and Recommendation that

Plaintiff’s application be denied. (ECF No. 7.) Plaintiff did not object to the Report and

Recommendation, and on February 8, 2021, the Court adopted the Report and Recommendation

and denied Plaintiff’s application to proceed in forma pauperis. (ECF No. 8.) On February 17,

2021, the Court noted that Plaintiff had not paid the requisite $402.00 filing fee and ordered

Plaintiff to pay the filing fee by March 5, 2021. (ECF No. 9.) The Court advised Plaintiff that

failure to timely comply with the Order would result in a recommendation that this action be

dismissed for failure to prosecute. (Id.)

                                                 1
 Case: 2:20-cv-06133-EAS-EPD Doc #: 10 Filed: 03/10/21 Page: 2 of 3 PAGEID #: 95




       To date, however, Plaintiff still has not paid the requisite $402.00 filing fee. This matter

is therefore before the Court for consideration of Plaintiff’s failure to prosecute. It is

RECOMMENDED that this action be DISMISSED without prejudice.

       The Court’s inherent authority to dismiss a plaintiff’s action or particular claims within

an action with prejudice because of his failure to prosecute is expressly recognized in Federal

Rule of Civil Procedure 41(b), which provides in pertinent part: “If the plaintiff fails to

prosecute or comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it. Unless the dismissal order states otherwise, a dismissal under this

subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v.

Walbash R. Co., 370 U.S. 626, 629-631 (1962). “This measure is available to the district court

as a tool to effect management of its docket and avoidance of unnecessary burdens on the tax

supported courts and opposing parties.” Knoll v. AT&T, 176 F.3d 359, 363 (6th Cir. 1999).

“Rule 41(b) recognizes the power of the district court to enter a sua sponte order of dismissal.”

Steward v. City of Jackson, Tenn., 8 F. App'x 294, 296 (6th Cir. 2001) (citing Link, 370 U.S. 626

at 630).

       Because Plaintiff has failed to pay the requisite filing fee, it is RECOMMENDED that

the Court dismiss this case without prejudice for failure to prosecute.

                                PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).




                                                   2
 Case: 2:20-cv-06133-EAS-EPD Doc #: 10 Filed: 03/10/21 Page: 3 of 3 PAGEID #: 96




Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review of by the District Judge

and waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l

Latex Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the

magistrate judge’s recommendations constituted a waiver of [th defendant’s] ability to appeal the

district court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .” (citation

omitted)).




Date: March 10, 2021                                /s/ Elizabeth A. Preston Deavers
                                                ELIZABETH A. PRESTON DEAVERS
                                                UNITED STATES MAGISTRATE JUDGE




                                                   3
